--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

 
AGREEMENT
 
This purchase Agreement (this "Agreement") is entered in to this 4th  day of May
2011 (the "Effective Date"), by and between WGM SERVICES LTD ("Win"), a
corporation incorporated under the laws of Cyprus with its offices located at 48
Themistokli Dervi Avenue, Nicosia 1066, Cyprus; and VENICE TECHNOLOGIES LTD
("Venice"), a corporation incorporated under the laws of the state of Israel,
with its offices located at Yonni Netanyahu 3, Or Yehuda, 60376.
 
WHEREAS, Venice is in the developer of a computerized program that enables
registered participants/traders to trade/invest in binary options via an
internet site using the internet domain EZTRADER.COM (the "Site")
 
WHEREAS, Win operates and owns two internet sites that use a different
technology and that serve a similar purpose via the internet domains
OPTIONS.CO.IL and GLOBALOPTION.COM.
 
WHEREAS, Venice whishes to sell to Win, and Win whishes to buy from Venice, the
Acquired Assets, as set forth hereinafter.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.
 
1.
Definitions

 
a.        "Acquired Assets" means the entirety of Venice's assets and rights in
respect of online trading in binary options, including the software that enable
the trading in binary options  and its source code, and all intellectual
property held by Venice, technological infrastructure, the site and its mirror
sites, option handling, risk management, CRM management platforms, debt
collection operation, knowledge, reputation and goodwill, lists of
customers/traders, and all of Venice's contracts with suppliers, service
providers and site customers, for the period prior to the effective date, as of
the effective date, provided all these assets are with respect to the site.
 
b.        "Customer/s" or "Site Customers" means all registered customers of the
site. The complete list of customers and their complete details, the complete
and individualized trading history and information including their contact
information, as set forth in Exhibit A.
 
c.        "Employees" means the employees of Venice as of the effective date who
are employed by Venice for the purpose of operating the site as set forth in
Exhibit B.
 
d.        "Intellectual property" means (A) any and all computer software that
was developed and/or written by and/or for Venice and/or is Venice's property
and/or is in the use of Venice, in connection with the site (including all
developments and computer software enhancements that are in the possession and
use of the customers) including the source code. (B) any and all the
documentation that has a connection to the implementation and instructions of
operating the site. (C) Any and all information that is needed for the operation
and maintenance of the site and its different interfaces. (D) the image of all
the installation and data and codes that are needed for operating and
maintaining the site.(E) any and all the unique knowledge and expertise and any
other intellectual property that is connected to the site and that is held by
Venice or its affiliates including all copy rights etc. any and all intellectual
property that has been transferred/ allotted/licensed out including its
employees, in connection with the site, its trade secrets and knowledge,
developments, designs, processes, computer programs and technical information
used by Venice.
 
 
 

--------------------------------------------------------------------------------

 
 
e.        "Signing day" means the date that an authorized functionary in both
parties signs this agreement.
 
f.         "Closing Day" means the 1st day of June 2011.
 
g.        "Withdrawal request" means a withdrawal request that has been
registered by the site by any of the site customers prior to the closing Day.
 
h.        "Action" means any claim, action, cause of action or suit (whether in
contract or tort or otherwise), litigation (whether at law or in equity and
whether civil or criminal), controversy, assessment, arbitration, investigation,
hearing, charge, complaint, demand, notice or proceeding to, from, by or before
any Governmental Authority.
 
 "Affiliate" means, as to any specified entity at any time, each entity directly
or indirectly controlling, controlled by or under direct or indirect common
control with such specified entity at such time.
 
i.         "Contractual Obligation" means, with respect to any written contract,
agreement, deed, mortgage, lease, license, commitment, undertaking, arrangement
or understanding, or other document or written instrument, that bind Venice to
any or all of its suppliers and/or the company's service providers and/or any
third party in connection with the site and which are allotted and that
converted to Win with the approval of each individual supplier and/or service
provider and/or third party. The complete list of agreements/contracts is set
forth in Exhibit C.
 
j.         "Governmental Authority" means any, state or local or any foreign
government, or political subdivision thereof, or any multinational organization
or authority or any authority, agency or commission entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power, any court or tribunal (or any department, bureau or division
thereof), or any arbitrator or arbitral body.
 
k.         "Legal Requirement" means state, local or any foreign law, statute,
standard, ordinance, code, rule, regulation, resolution or promulgation, or any
order, judgment or decree of any Governmental Authority.
 
l.         "Liability" means any liability or obligation (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or not, whether liquidated or not).
 
m.       "Lien" means any mortgage, pledge, lien, security interest, charge,
adverse or prior claim, encumbrance, restriction on transfer, conditional sale
or other title retention device or arrangement (including without limitation a
capital lease), transfer for the purpose of subjection to the payment of any
Debt or other obligation, or restriction on the creation of any of the
foregoing, whether relating to any property or right or the income or profits
thereof' in connection with the Acquired assets;
 
n.        "Material Adverse Effect" means with respect to the Business, any
change in, or effect on, the Acquired Assets that, when considered either singly
or in the aggregate, would result in a material adverse effect on the condition
(financial or otherwise) or operations of the Acquired Assets taken as a whole.
 
 
 

--------------------------------------------------------------------------------

 
 
o.        "Ordinary Course of Business" means, with respect to the Business, the
ordinary course of business consistent with past custom and practice of such
Business.
 
p.        "Party/ies" has the meaning set forth in the preamble above.
 
q.        "Tax" or "Taxes" means any state, or local or any foreign income,
gross receipts, license, payroll, employment, severance, profits, withholding,
social security, value added, or other tax, including any interest, penalty, or
addition thereto.
 
r.         "Transaction Documents" means this Agreement and all documents
entered into in connection with this Agreement and all of its addendums.
 
s.        "Interim Period" in the period between the Signing Day and the Closing
Day.
 
t.         "Third Party Claim" has the meaning set forth in article 6.4.
 
u.        "Confidential Information" means any and all information, disclosed by
the Disclosing Party to the Receiving Party, whether in oral or in written form,
including but not limited to documentation, software, product descriptions,
technical or business information, ideas, discoveries, inventions,
specifications, formulas, processes, programs, plans, drawings, models, network
configuration and rights-of-way, requirements, standards, financial and
non-financial data, marketing, trade secrets, know-how, customer lists, prices,
including any and all intellectual property rights contained therein and/or in
relation thereto, as well as any such information related to the customers,
business partners, affiliates and other contacts of the Disclosing Party, their
business, and their contact details. Notwithstanding, it is agreed that
“Confidential Information” shall not include information which (i) is or becomes
lawfully in the public domain other than through a breach of any non disclosure
agreement or any a confidentiality obligation, (ii) was known to the Receiving
Party prior to the disclosure, as evidenced by its business records, (iii) was
independently developed by or for the Receiving Party without reference to or
use of Confidential Information received from the Disclosing Party, (iv) was
lawfully obtained by the Receiving Party from a third party without violation of
a confidentiality obligation, (v) The Disclosing Party agrees in writing that it
may be disclosed by the Receiving Party, or (vi) is required or compelled by law
or legal authorities to be disclosed, provided that the Receiving Party gives
reasonable prior written notice to the Disclosing Party to allow it to seek
protective or other court orders. The Receiving Party shall have the burden of
proving that any of the above exceptions apply by means of documentary evidence
available at the time Receiving Party claims the exception first became
applicable.
 
2.
ACQUISITION OF ASSETS BY WIN

 
 
Subject to the fulfillment of this agreement and the transfer of the agreed upon
purchase price it is hereby agreed:

 
 
2.1. Purchase and Sale of Assets. Venice agrees to sell and transfer to Win, and
Win agrees to purchase and acquire from Venice, and subject to and upon the
other terms and conditions contained herein, all of Venice's rights, titles and
interests in and to the acquired assets as set above.

 
 
2.3. Liabilities. Win will not assume or perform any Liabilities of Venice
(each, a "Retained Liability"), with the exception of Venice's obligations
towards site customers, including the obligation to pay back any Site Customer
which submitted a withdrawal request after the signing of this agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
To avoid any doubts, it is clarified that Venice will be liable for any debt
and/or liability, whether directly and/or indirectly, in connection with the
Acquired Assets for the period preceding the Closing Day. Without derogating
from the generality of the aforesaid and to avoid any doubts, it is clarified
that even after the execution of this Agreement and the Closing Day,  Venice
alone will be held responsible and bear all of its responsibilities and
liabilities which are not included in the Acquired Assets.

 
 
Also, it is clarified that Win will be liable for any debt and/or liability,
whether directly and/or indirectly, in connection with the Acquired Assets that
may arise for the period commencing on the closing day.

 
 
Notwithstanding the foregoing Venice is liable, for any and all charge back's,
fines, expenditures, expenses relating to the transfer of the Acquired Assets,
for the period until the closing day. Win will assume liability to all the
obligations connected to operating the site commencing on the closing day.

 
 
2.4 Timing of Title Transfer. Venice agrees to sell and transfer to Win, and Win
agrees to purchase and acquire from Venice, the Acquired Assets pursuant to the
terms of this Agreement. Subject to the foregoing, Win and Venice agree as
follows:

 
 
(a) Acquired assets. All acquired assets will be transferred to Win by Venice on
the Closing Day.

 
 
2.5 Purchase Price. Win agrees to purchase the Acquired Assets from Venice in
consideration for the sum of US$625,000 that will be transferred to Venice on
the closing day by wire transfer or by cashier's check.

 
 
2.6 Closing Conditions.  The obligations of Win with respect to the purchase of
the Acquired Assets at the Closing shall be subject to the satisfaction, at or
prior to the Closing, of each of the following conditions:

 
 
2.6.1 Representations and Warranties. The representations and warranties of
Venice made in this Agreement and any certificate furnished hereunder shall be
true, complete and correct in all material respects on and as of the Closing
Day. As long as the due diligence proceedings does not result in findings that
deviate from the abovementioned warranties by more than 20% and that a material
adverse affect does not occur, Win will proceed to acquire the Acquired Assets,
as set above in this agreement or else shall compensate Venice with the sum of
US$50,000 that shall be considered as agreed compensation.

 
 
2.6.2 Material Adverse Effect.  Between the signing day and the closing day
Venice agrees not to digress from the ordinary course of business, not to take
any action that will result in a Material Adverse Effect on the acquired assets.

 
 
Notwithstanding the foregoing if during the interim period a material adverse
effect does occur, Venice will be obliged to diverge this information to Win, as
soon as Venice learns of the occurrence of the material adverse effect.

 
 
2.7. Confidentiality. During the interim period Win will hold this Agreement,
its content and the conduct of the Evaluation and Examination, as well as any
Confidential Information exchanged by and among the Parties in connection with
this Agreement and the purpose thereof in the strictest confidence. Win shall
not disclose, transfer, publish, copy or make available the Confidential
Information or any portion thereof attained by and in connection with this
agreement, to any unauthorized entity/ies, without the prior written consent of
the Venice.

 
 
Without derogating from the foregoing, Win shall use the Confidential
Information of the Company only for the purpose of Evaluation and Examination of
the aforementioned Transaction.

 
 
 

--------------------------------------------------------------------------------

 
 
 
All Confidential Information provided by Venice is provided ‘As Is’ and shall
remain the sole property of the Venice. Upon the annulment of this agreement,
Win will return to the Venice all documents and other materials which embody the
Confidential Information that has been disclosed by Venice and no copies,
extracts or other reproductions shall be retained by Win.

 
3.
REPRESENTATIONS AND WARRANTIES OF VENICE. Venice represents and warrants as
follows:

 
 
3.1. Organization and Qualification. Venice is a corporation that is duly
organized, validly existing, and in good standing under the laws of the State of
Israel and has the requisite corporate power and authority to own and use its
assets and carry on the Business as it is now being conducted, except where
failure to have the aforementioned would not have a Material Adverse Effect upon
the Acquired Assets. Venice is duly qualified to do business and is in good
standing in each jurisdiction in which the properties are owned, leased or
operated by it or the nature of the business conducted by it makes such
qualification necessary, except where the failure to be so qualified and in good
standing has not had, and is not reasonably likely to have, a Material Adverse
Effect on the Acquired Assets.

 
 
3.2. Authorization of Transaction. Venice has all requisite corporate power to
execute and deliver the Transaction Documents and has preformed all the
necessary corporate actions needed to authorize the transactions contemplated by
the Transaction Documents and the performance of its obligations contemplated by
the Transaction Documents. Each of the Transaction Documents has been duly
executed and delivered by Venice and is enforceable against Venice in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other Legal Requirements relating to or affecting the rights and
remedies of creditors generally and to general principles of equity (regardless
of whether considered in a proceeding in equity or at law) (the "Enforceability
Exceptions").

 
 
3.3. Non-contravention. Neither the execution and the delivery of this
Agreement, nor the fulfillment of the transactions contemplated hereby, will
(i) violate any material Legal Requirement to which Venice is subject to,
(ii) result in a material breach or violation of, or default under, or
constitute an event which would with the passage of time or the giving of notice
or both constitute a default under, or give rise to a right to terminate, amend,
modify, abandon or accelerate any material Contractual Obligation of and by
Venice, (iii) require any action by (including any authorization, consent or
approval), or in respect of (including notice to), any entity under any material
Contractual Obligation of Venice, or (iv) result in a breach or violation of, or
default under, Venice's articles of incorporation or code of regulations.

 
 
3.4. Brokers' Fees. Venice does not have any Liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by the Transaction Documents for which Win could
become liable or obligated to pay.

 
 
3.5. Assets. The Assets shall be transferred to Win in whatever condition they
presently exist, AS IS and without any further warranty or representation other
than the representations and warranties that are set forth expressly in this
agreement. Venice has good and valid title to and the power to sell or transfer
to Win, all of the Acquired Assets free and clear of any Liens.

 
 
3.6. Legal and Other Compliance. Venice specifically warrants that it has no
knowledge whatsoever regarding its compliance or non-compliance with any Legal
Requirements, world wide, relating to the Acquired Assets that are acquired by
Win in their condition and current operation.

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.7. Governmental Approvals. Subject to Venice's warranty aforementioned in
Section 3.6 and except for the filings and approvals which the failure to obtain
will not have a Material Adverse Effect, Venice has no knowledge of any action
by or in respect of, declaration, filing or registration with, or notice to, or
authorization, consent or approval or permit of, any Governmental Authority is
necessary or required for, or in connection with, the valid and lawful
authorization, execution, delivery, and performance by Venice of each
Transaction Document to which Venice is a party or the fulfillment by Venice of
the transactions contemplated hereby.

 
 
3.8. Consents. Except for third-party notices and third-party consents,
approvals and waivers which the failure to obtain would not have a Material
Adverse Effect, and except for notices of any nature to the site customers,
Venice has given all of the third-party notices and procured all third-party
consents, approvals, and waivers necessary to permit the fulfillment by Venice
of the transactions contemplated hereby as set forth on in this Agreement.

 
 
3.9. Litigation. There are no Actions related to the Business or Acquired Assets
to which Venice is party to (either as a plaintiff or as a defendant) and/or
pending. Subject to Venice's warranty aforementioned in Section 3.6 and to the
best of its knowledge Venice is not threatened by an action, that, individually
or collectively, would reasonably result in and/or cause a Material Adverse
Effect, or that question the validity of the Transaction Documents or of any
action taken or that will be taken pursuant to or in connection with the
provisions of this Agreement. There are no outstanding verdicts, orders,
decrees, citations, fines, penalties or written notices of violation against
Venice and/or legislative procedure that affect or could affect the Business
and/or the Acquired Assets under any Legal Requirement that, individually or
collectively, would reasonably result in and/or cause a Material Adverse Effect.

 
 
3.10. Affiliated Transactions. No Affiliate of Venice owns or otherwise has any
rights to or interests in any of the Acquired Asset.

 
 
3.11. Customers. The entirety of Venice's registered customers and/or
subscribers in relation with the site as aforementioned in Exhibit A

 
 
3.12. Venice Financial Information. All financial Information relating to the
Acquired Assets for the period of the last four months as attached to this
agreement as Exhibit B are presented fairly in all material respects.

 
 
3.13. Contractual Obligations. Venice acknowledges Win's right to "pick and
choose" which of Venice's contractual obligations it would keep and maintain.
Win will notify Venice prior to the closing day which contractual obligation
Venice must end. On the closing day Venice will supply Win with all
documentation in regards to the contractual obligations that Win stated that it
is maintaining.

 
 
3.14. Intellectual Property. Venice shall grant Win the sole ownership over the
entirety of its intellectual property as described above. Venice declares that
it has the sole ownership over the transferred intellectual property, and that
it will supply Win with all the documentation in regards with the transferred
intellectual property prior to the closing day, provided such documentation
should exist on the signing day.

 
 
3.15. THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS ARTICLE 3 ARE THE
ONLY REPRESENTATIONS AND WARRANTIES BEING MADE BY VENICE IN THIS AGREEMENT.
EXCEPT AS SET FORTH IN THIS ARTICLE 3 OR IN ANY OTHER TRANSACTION DOCUMENT, NONE
OF VENICE'S, AND/OR ANY OF ITS FUNCTIONARYS, DIRECTORS, EMPLOYEES OR
REPRESENTATIVES MAKE OR HAVE MADE ANY OTHER REPRESENTATIONS OR WARRANTYS,
EXPRESSED OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF THE BUSINESS OR ANY OF
THE ACQUIRED ASSETS, INCLUDING WITH RESPECT TO (I) MERCHANTABILITY OR
SUITABILITY FOR ANY PARTICULAR PURPOSE, (II) WARRANTY AGAINST INFRINGEMENT,
(III) THE OPERATION OF THE BUSINESS BY WIN POST CLOSING OR (IV) THE PROBABLE
SUCCESS OR PROFITABILITY OF THE BUSINESS POST CLOSING, ALL OF WHICH ARE HEREBY
DISCLAIMED.

 
 
 

--------------------------------------------------------------------------------

 
 
4.
REPRESENTATIONS AND WARRANTIES OF WIN.

 
 
Win represents and warrants to Venice that:

 
 
4.1. Organization and Qualification of Win. Win is a corporation that is duly
organized, validly existing, and in good standing under the laws of State of
Nevada and has the requisite corporate power and authority to own and use its
assets and carry on its business as it is now being conducted, except where the
failure to have so would not have a material adverse effect on Win or the
transactions described herein. Win is duly qualified to do business and is in
good standing in each jurisdiction in which its properties are owned, leased or
operated by it or the nature of the business conducted by it makes such
qualification necessary, except where the failure to be so qualified and in good
standing has not had, and is not reasonably likely to have, a material adverse
effect on Win, or to the fulfillment of the transaction described herein.

 
 
4.2. Authorization of Transaction. Win has all requisite corporate power and
authority to execute and deliver the Transaction Documents to which it is a
party to and has taken all corporate action necessary to authorize the
fulfillment of the transactions contemplated by the Transaction Documents to
which it is party to and the performance of its obligations contemplated hereby.
Each of the Transaction Documents to which it is party to has been duly executed
and delivered by Win and will be, as applicable and enforceable against Win in
accordance with their terms, subject to the Enforceability Exceptions.

 
 
4.3. Noncontravention. Neither the execution and the delivery of any Transaction
Document, nor the fulfillment of the transactions contemplated hereby, will (i)
violate any material Legal Requirement to which Win is subject, (ii) result in a
material breach or violation of, or default under, or constitute an event which
would with the passage of time or the giving of notice or both constitute a
default under, or give rise to a right to terminate, amend, modify, abandon or
accelerate any material Contractual Obligation of Win, (iii) require any action
by (including any authorization, consent or approval), or in respect of
(including notice to), any entity under any material Contractual Obligation of
Win, or (iv) result in a breach or violation of, or default under, Win's charter
or bylaws.

 
 
4.4. Brokers' Fees. Win has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by the Transaction Documents for which Venice could become liable
or obligated to pay.  

 
 
4.5. Consents. Win has given all of the third-party notices and procured all
third-party consents, approvals, and waivers necessary to permit the fulfillment
of the transactions contemplated by the Transaction Documents.

 
 
4.6. Available Funds. As of the closing day hereof, Win will have readily
available funds sufficient to allow the fulfillment of the transactions
contemplated herein.

 
 
 

--------------------------------------------------------------------------------

 
 
 
4.7. Litigation. There are no Actions to which Win is a Party to (either as a
plaintiff or as a defendant) or to which either of its assets are subject
pending or, to Win's Knowledge, that question the validity of the Transaction
Documents or of any action taken or to be taken pursuant to or in connection
with the provisions of the Transaction Documents. No Action is pending wherein
an unfavorable injunction would be reasonably likely to have a material adverse
effect on Win, or the transactions described herein.

 
 
4.8. Win has the needed knowledge and experience in finance and business matters
that the purchasing of the aforementioned Acquired Assets requires, it is
capable of evaluating the merits and the risks involved in this transaction and
it is able to bear the high risk involved in such a transaction.

 
 
In the event that Win does not terminate this agreement prior to the closing
day, and upon the transferal of the Purchase price from Win to Venice, Win
declares that it received from Venice, all the information and documentation it
considers necessary or appropriate for deciding whether to purchase the Acquired
Assets and has carefully examined the Acquired Assets thus completing the due
diligence procedure.

 
 
4.9. Subject to Venice's warranties and representations set forth in section
3and subject to the Due Diligence review as set forth in paragraph 2.6.1, Win
purchases the Acquired Assets in whatever condition they presently exist, on an
As-Is basis. Subject to Venice's warranties and representations set forth in
section 3 of this agreement, Win represents it has found the Acquired Assets
suitable for its purposes.

 
5.
POST CLOSING COVENANTS.

 
 
5.1. Employees. The Parties acknowledge and agree that Win is not obliged to
hire any employees of Venice or the Business in connection with the transactions
contemplated by this Agreement or the Transaction Documents. Following the
Closing, Venice shall remain and shall be solely responsible for all payments
and obligations to all its employees employed in the Business, including,
without limitation, any severance pay and other payments and expenses, that are
due to be paid, and that incurred in connection with the termination of
employment of its employees, as applicable and Venice shall comply with all
applicable Legal Requirements in connection therewith.

 
 
Notwithstanding the foregoing Venice will take any reasonable action within its
power to cause the site developers and programmers, Marat Griesman I.D.
319225181("Marat") and David Shpitzer I.D. 13696026 ("David") to transfer and be
employed by Win according to the terms and conditions that have been agreed upon
between those employees and Venice. In any event, Venice shall be solely
responsible for all payments and obligations to all the employees formerly
employed by Venice so that they shall start with a clean slate with Win.

 
 
In the event that Marat and David do sign an employment agreement with Win, Win
shall assume full responsibility for operating the site and Venice shall be
under no obligation whatsoever in providing Win with any further services,
including maintenance.

 
 
 In the event that Venice will be unable to compel Marat and David to sign an
employment agreement with Win, the development and services agreement presented
in Exhibit D will be signed on the Closing Day.

 
 
5.2 Non-Compete.Neither Venice, nor any entity within its control (collectively,
the "Restricted Parties" and each a "Restricted Party"), shall, directly or
indirectly, and for a period of 24 months, compete with Win with respect to the
operation of the site.

 
 
 

--------------------------------------------------------------------------------

 
 
6.
INDEMNIFICATION.

 
 
6.1. Venice's Indemnification. Subject to the limitations set forth in this
Article 6, Venice shall indemnify and hold harmless, Win, and its stockholders,
members, managers, functionaries, directors, employees, agents and Affiliates
(collectively, the "Win Indemnities") from, against and in respect of Losses
arising from or related to any of the following:

 
 
(a) Any material breach or default in performance by Venice of any material
covenant or agreement of Venice contained in this Agreement or any Transaction
Document;

 
 
(b) Any material breach of, or inaccuracy in, any representation or warranty
made by Venice in this Agreement or any Transaction Document, resulting in a
material breach of the Agreement;

 
 
6.2. Win's Indemnification. Subject to the limitations set forth in this
Article 6, Win shall indemnify and hold harmless, Venice, and its stockholders,
members, managers, functionaries, directors, employees, agents and Affiliates
(collectively, the "Venice Indemnities") from, against and in respect of Losses
arising from or related to any of the following:

 
 
(a) Any material breach or default in performance by Win of any material
covenant or agreement of Win contained in this Agreement or any Transaction
Document;

 
 
(b) Any material breach of, or inaccuracy in, any representation or warranty
made by Win in this Agreement or any Transaction Document, resulting in a
material breach of the Agreement;

 
 
6.3. Time Limitations; Indemnity Baskets and Ceilings.

 
 
(a) No claim may be made or suit filed under Section 6.1(b) or 6.2(b) with
regard to a representation and warranty in a Transaction Document after the
close of business on the date that is (i) with regard to a claim made or suit
filed under Section 6.1(b) or 6.2(b), twelve (12) months post the Closing Day,
and (ii) with regard to a claim made or suit filed under a Transaction Document
other than this Agreement, twelve (12) months after the termination of the
applicable Transaction Document. Notwithstanding the foregoing, the twelve
(12) month time limitation described herein shall not apply to Third Party
Claims arising in connection with this Agreement or any Transaction Document,
which Third Party Claims shall survive until the expiration of the applicable
statute of limitations, and such Third Party Claims shall be handled as set
forth in Section 6.5.

 
 
(b) Claims may be made or suits filed at any time if such claims or suits are
based upon fraud or intentional misrepresentation or are under Section 6.1(a) or
6.2(b), (subject to any applicable statutes of limitation or express time
limitation set forth herein or in any Transaction Document).

 
 
(c) For purposes of this Article 6, any claim for indemnification not involving
a Third Party Claim (which shall be handled as set forth in Section 6 hereof)
shall be duly made by delivering written notice of such claim describing with
reasonable specificity (in light of the facts then known) the amount and basis
of such claim to Win or Venice, as applicable, prior to the applicable
limitation date specified in this Section 6.

 
 
 

--------------------------------------------------------------------------------

 
 
 
6.4. Third Party Claims. Promptly after the receipt by either party that it is
entitled to indemnification (the "Indemnified party") pursuant to this Article 6
of a notice of the assertion of a claim or the commencement of any Action
against it by a third party (a "Third Party Claim"), the other party (the
"Indemnifier party") shall, if a claim with respect thereto is to be made
against the  and the  is obligated to provide indemnification pursuant to this
Article 6, give the Indemnified party a written notice thereof in reasonable
detail in light of the circumstances then known to the Indemnifier party. The
failure to give such notice shall not relieve the Indemnifier party from any
obligation hereunder except where, and then solely to the extent that, such
failure actually and materially prejudices the rights of the Indemnifier party.
The Indemnifier party shall have the right, at its sole discretion, to defend
such a claim, on it own expense and with counsel of its own choice and that
reasonably satisfies the Indemnified party, provided that the Indemnifier party
conducts the defense of such a claim actively and diligently. If the Indemnifier
party assumes the defense of such a claim, the Indemnified party agrees to
reasonably cooperate so long as it is not materially prejudiced thereby and the
Indemnifier party (a) irrevocably acknowledges in writing full responsibility
for the outcome and agrees to fully indemnify the Indemnified party, and (b)
furnishes satisfactory evidence of the financial ability to indemnify the
Indemnified party. The Indemnified party may retain separate co-counsel at its
own cost and expense and may participate in the defense of such a claim. the
Indemnifier party will not consent to the entry of any judgment or enter into
any settlement with respect to a Third Party Claim without the prior written
consent of the Indemnified party, which consent will not be unreasonably
withheld, provided that such consent shall be granted in connection with any
settlement (i) containing a full release of the Indemnified party and (ii) in
the case of a consent from the Indemnified party, involves only monetary
damages. In the event that the Indemnifier party does not defend or ceases to
conduct a defense of such Third Party Claim, (c) the Indemnified party may
defend against, and, consent to the entry of any judgment or enter into any
settlement with respect to, such Third Party Claim, (d) the Indemnifier party
will reimburse the Indemnified party promptly and periodically for the costs of
defending against such Third Party Claim, including reasonable attorneys' fees
and expenses and (e) the Indemnifier party will remain responsible for any
Losses the Indemnified party may endure as a result of such Third Party Claim to
the full extent provided in this Article 6.

 
 
6.6. Information. Each Party hereby agrees to provide to the other Party on
request all information and documentation in its possession or control that is
not protected by attorney-client privilege, attorney work-product or otherwise
protected and that is reasonably necessary to support and verify any Losses
which give rise to a claim for indemnification pursuant to this Article 6 and to
provide reasonable access to all books, records and personnel in their
possession or under their control which would have a bearing on such claim.

 
7.
NON DISCLOSER, NON-COMPETE

 
 
7.1 Non discloser. Each Party shall hold the other Party’s Confidential
Information in the strictest confidence and shall not disclose the other Party’s
Confidential Information without the prior written consent of the other Party,
which consent may be withheld at the other Party’s sole discretion. Each Party
may disclose the other Party’s Confidential Information to the each Party’s
employees on a need-to-know basis. Each Party agrees to take all reasonable
precautions to protect the Confidential Information received from falling into
the public domain or to the possession of persons other than those authorized to
have the Confidential Information according to this Agreement, all precautions
shall include the highest degree of care that such Party utilizes to protect its
own information of a similar nature, but in no event not less than a reasonable
degree of care.

 
 
 

--------------------------------------------------------------------------------

 
 
 
This Agreement shall not prohibit either Party from disclosing Confidential
Information of the other Party if legally required to do so by judicial or
governmental order or in a judicial or governmental proceeding (“Required
Disclosure”), provided that the discloser then shall (i) give the other Party
prompt notice of such Required Disclosure prior to disclosure; (ii) cooperate
with the other Party in the event that the other Party elects to contest such
disclosure or seek a protective order with respect thereto, and/or (iii) in any
event only disclose the exact Confidential Information, or portion thereof,
specifically requested by the Required Disclosure.

 
 
All Confidential Information of a Disclosing Party is and shall remain the
property of the Disclosing Party.  Nothing contained in this Agreement shall be
construed as granting or conferring any rights by license or otherwise, either
express, implied or by expressed, to any Confidential Information of a
Disclosing Party, or under any patent, copyright, trademark or trade secret of
the Disclosing Party.

 
 
7.3. Win shall take all necessary measures to ensure that its directors,
employees, advisors and attorneys (“Consultants”) who have access to Venice's
Confidential Information, shall not disclose any Confidential Information to
third parties. Win shall be held accountable for any disclosure made by any of
the Consultant to any third party.

 
 
7.2 Non compete. For the period of 2 years after the closing day, or by (the
“Restriction Period”), Venice shall not directly or indirectly engage, nor
assist any other person, corporation or any other entity to compete with the
site worldwide.

 
8.
MISCELLANEOUS.

 
 
8.1. Press Releases and Public Announcements. Subject to this Section 8.1, no
press release, publicity or other form of public written disclosure in relation
to this Agreement shall be permitted by either party to be published or
otherwise disclosed unless the other party has provided its consent to the form
of release in writing, except for any disclosure as deemed necessary or
advisable, in the reasonable judgment of the responsible party, to comply with
national, federal or state laws or regulations with respect to regulatory
reporting or disclosure obligations, including without limitation, under
securities laws and stock exchange rules and regulations

 
 
8.2. Entire Agreement. This Agreement, including the Venice Disclosure Schedules
and the other Transaction Documents, constitutes the entire agreement among the
Parties hereto with respect to the subject matter hereof and supersedes any and
all prior discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, with respect thereto. In the event of any
conflict between the terms of this Agreement and any agreement or document
entered into or delivered in accordance herewith, including any purchase order,
terms and conditions of supply or any other document delivered in accordance
herewith, the terms of this Agreement shall prevail.

 
 
8.3. Succession and Assignment; No Third-Party Beneficiary. This Agreement and
the rights of the Parties hereunder may not be assigned by operation of law or
otherwise. This Agreement shall be binding upon and shall inure to the benefit
of the Parties hereto and the successors and permitted assigns thereof. This
Agreement is for the sole benefit of the Parties and their successors and
permitted assignees and nothing herein expressed or implied will give or be
construed to give any Person, other than the Parties and such successors and
permitted assignees, any legal or equitable rights hereunder (other than the
provision of Article 6 relating to indemnified parties).

 
 
8.4. Counterparts. This Agreement may be executed in any number of counterparts,
(including by facsimile transmission or by electronic mail with scan or
attachment signature) each of which will be deemed an original, but all of which
together will constitute but one and the same instrument.

 
 
 

--------------------------------------------------------------------------------

 
 
 
8.5. Headings. The headings contained in this Agreement are for convenience
purposes only and will not in any way affect the meaning or interpretation
hereof.

 
 
8.6. Notices. Any and all notices required hereunder shall be in writing and
shall be (a) sent by certified, first-class mail, postage prepaid, (b) sent by
national overnight courier or (c) delivered by facsimile (with the original
promptly sent by any of the foregoing manners), to the addresses or facsimile
numbers of the other Party as set forth below. The effective date of any notice
hereunder shall be the date of receipt by the receiving Party:

 
 
8.7. Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Israel and all disputes hereunder shall be subject to the sole
and exclusive jurisdiction of the applicable courts located in the Tel
Aviv-Jaffa District.

 
 
8.8. Amendments and Waivers. No alternation, waiver, cancellation, or any other
change or modification in any term or condition of this Agreement, or any
agreement contemplated to be negotiated or reached pursuant to the terms of this
Agreement, shall be valid or binding on either party unless made in writing and
signed by duly authorized representatives of both Parties. Any waiver of breach
or default pursuant to this Agreement shall not be a waiver of any other
subsequent default. Failure or delay by either party to enforce any term or
condition of this Agreement shall not constitute a waiver of such term or
condition.

 
 
8.9. Severability. To the extent any provision of this Agreement is found by a
court of competent jurisdiction to be invalid or unenforceable, that provision
notwithstanding, the remaining provisions of this Agreement shall remain in full
force and effect and such invalid or unenforceable provision shall be deleted.

 
 
8.10. Expenses. Each of Win and Venice will bear their own respective own costs
and expenses (including legal and accounting fees and expenses) incurred in
connection with this Agreement, the Transaction Documents and the transactions
contemplated hereby.

 
 
8.11. Construction. This Agreement is the result of negotiation between the
Parties and their respective counsel. This Agreement will be interpreted fairly
in accordance with its terms and conditions and without any strict construction
in favor of either Party. Any ambiguity shall not be interpreted against the
drafting Party.

 
 
8.12. Incorporation of Schedules. The Exhibits identified in this Agreement are
incorporated herein by reference and made a part hereof.

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
4th day of May 2011.




           
WGM SERVICES LTD
 
VENICE TECHNOLOGIES LTD
    By:
/s/ Shimon Citron
  By: /s/ Shlomo Waldman      /s/ Shlomo Unger    
Position in Company: Director
 
Position in Company: Directors
 

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------